Exhibit 10.1

NOTE EXCHANGE AGREEMENT

THIS NOTE EXCHANGE AGREEMENT (this “Agreement”) is dated as of December 11,
2015, between Authentidate Holding Corp., a Delaware corporation with its
address at Authentidate Holding Corp., Connell Corporate Center, 300 Connell
Drive, Berkeley Heights, New Jersey 07922 (the “Company”) and VER 83, LLC (the
“Holder”), with its address as set forth on the signature page to this
Agreement.

Recitals

WHEREAS, pursuant to the terms and conditions of this Agreement, the Company
hereby offers to the Holder a new secured promissory note (the “New Note”) and
additional common stock purchase warrants (the “Additional Warrants”) and the
Holder, wishes to purchase and acquire the New Note and Additional Warrants in
exchange for the promissory Note held by the Holder in the original principal
amount of $950,000 dated as of February 17, 2015 (“Original Note”) upon the
terms and conditions set forth herein; and

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby agreed
and acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the New Note or Additional Warrants (as defined herein);
and (b) the following terms have the meanings set forth in this Section 1:

“Additional Warrants” means, collectively, the Common Stock purchase warrants
delivered to the Holder at the Closing in accordance with Section 2.2(a) hereof,
which shall be in the form of Exhibit B attached hereto.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control”, when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Amended Security Agreement” means that certain amendment to the Security
Agreement, dated as of August 7, 2015, dated as of the date first set forth
above, among the Company, the Holder and the secured party, as named therein.

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to: (i) the Holders’ obligations to surrender the Original
Note and (ii) the Company’s obligations to deliver the New Note and Additional
Warrants have been satisfied or waived.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

“Conversion Price” shall have the meaning ascribed to such term in the New Note.

“Conversion Shares” means the shares of Common Stock issuable upon the
conversion of the New Note.

 

1



--------------------------------------------------------------------------------

“Encumbrances” shall mean any security or other property interest or right,
claim, lien, pledge, option, charge, security interest, contingent or
conditional sale, or other title claim or retention agreement interest or other
right or claim of third parties, whether perfected or not perfected, voluntarily
incurred or arising by operation of law, and including any agreement (other than
this Agreement) to grant or submit to any of the foregoing in the future.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“New Note” means the Secured Subordinated Convertible Note due, subject to the
terms therein, due on the one year anniversary of the date on which it is
issued, as issued by the Company to the Holder hereunder, in the principal
amount of $950,000 in the form of Exhibit A attached hereto.

“Original Warrants” means the Common Stock Warrants issued by the Company and
dated as of April 3, 2015 to purchase an aggregate of 3,166,667 shares of Common
Stock of the Company.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Required Approvals” shall have the meaning ascribed to such term in
Section 4(d).

“Required Minimum” means, as of any date, 125% of the maximum aggregate number
of shares of Common Stock then issued or potentially issuable in the future
pursuant to the Transaction Documents, including any Underlying Shares issuable
upon exercise or conversion in full of all Additional Warrants and the New Note,
ignoring any conversion or exercise limits set forth therein.

“Securities” means the New Note, the Additional Warrants and the Underlying
Shares.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shareholder Approval” means such approval as may be required by the applicable
rules and regulations of the Nasdaq Stock Market (or any successor entity) from
the shareholders of the Company with respect to the transactions contemplated by
the Transaction Documents, including the issuance of all of the Underlying
Shares in excess of 15.1% of the issued and outstanding Common Stock on the
Closing Date.

“Trading Day” means a day on which the principal Trading Market is open for
trading.

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board or the OTC
Markets Inc. (or any successors to any of the foregoing).

“Transaction Documents” means this Agreement, the New Note, the Warrants, the
Amended Security Agreement, all exhibits and schedules thereto and hereto and
any other documents or agreements executed in connection with the transactions
contemplated hereunder.

“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion of the New Note and upon exercise of the Additional Warrants.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Additional Warrants.

 

2



--------------------------------------------------------------------------------

2. Securities Exchange.

2.1 Closing

(a) Upon the following terms and subject to the conditions contained herein,
Holder agrees to exchange from the Company the Original Note and Holder shall
deliver and surrender to the Company at its principal offices for cancellation
the Original Note held by Holder, free and clear of any liens, claims, charges,
security interest or other legal or equitable Encumbrances in exchange for:
(A) a New Note in the aggregate principal amount equal to the principal amount
of the Original Note bearing interest at the rate of 9% per annum; and
(B) Additional Warrants to purchase an aggregate of 3,800,000 shares of Common
Stock with an exercise price of $0.30 per share. Upon satisfaction of the
covenants and conditions set forth in Sections 2.2 and 2.3, the Closing shall
occur at the offices of Company’s counsel or such other location and on such
Business Day as the parties shall mutually agree.

(b) At Closing, the New Note and Additional Warrants issued in exchange for
cancellation of the Original Note shall be deemed the full and final
consideration for the cancellation of the Original Note, and notwithstanding
anything to the contrary contained in the Original Note or otherwise, the
Company and Holder hereby agree that upon the Closing: (i) the Company’s
obligations under the Original Note held by Holder shall be deemed fully paid
and satisfied; and (ii) the Original Note shall automatically terminate and have
no further force and effect (other than those specific provisions which pursuant
to the terms and provisions of the Original Note expressly survive termination).

(c) Holder further agrees that it will write “PAID IN FULL” on the original of
the Original Note surrendered to the Company pursuant to this Agreement and
initial such phrase and return the originally executed version of the Original
Note to the Company. Notwithstanding the foregoing, however, in the event the
Holder does not inscribed the phrase “PAID IN FULL” on the Original Note, it
hereby authorizes the Company’s agents and officers to write such phrase on the
Original Note. In the event Holder has lost his, her or its Original Note, or
such Original Note was lost, stolen or destroyed, Holder shall, instead of
returning the Original Note, execute and deliver to the Company an affidavit of
loss and indemnification undertaking (in a form acceptable to the Company) with
respect to such Original Note and in which instrument the Holder acknowledges
that the Original Note is cancelled and paid in full.

2.2 Deliveries.

(a) On or prior to the Closing Date (except as otherwise provided below), the
Company shall deliver or cause to be delivered to Holder the following: (i) this
Agreement duly executed by the Company; (ii) the Amended Security Agreement,
duly executed by the Company; (iii) a New Note with a principal amount equal to
the principal amount of the Holder’s Original Note, registered in the name of
Holder (such original New Note may be delivered within three Trading Days
following Closing Date); (iv) the Additional Warrants with an exercise price per
share equal to $0.30, subject to adjustment as provided therein (such original
Additional Warrant certificate may be delivered within three Trading Days
following the Closing Date) registered in the name of Holder and otherwise in
the form of Exhibit B annexed hereto; and (v) such other documents relating to
the transactions contemplated by this Agreement as the Holder or its counsel may
reasonably request.

(b) On or prior to the Closing Date, Holder shall deliver or cause to be
delivered to the Company, as applicable, the following: (i) this Agreement duly
executed by Holder; (ii) the Amended Security Agreement, duly executed by the
Holder; (iii) the Holder’s Original Note (or an affidavit of loss and indemnity
undertaking with respect thereto, in a form reasonably acceptable to the
Company); (iv) the lockup and voting agreements duly executed by the Holder, as
contemplated by Section 5.8, below; and (v) such other documents relating to the
transactions contemplated by this Agreement as the Company or its counsel may
reasonably request.

2.3 Closing Conditions.

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the satisfaction, or waiver by the Company, of the following
conditions: (i) the accuracy in all material respects on the Closing Date of the
representations and warranties of the Holder contained herein (unless as of a
specific date therein in which case they shall be accurate as of such date);
(ii) all obligations, covenants and agreements of the Holder required to be
performed at or prior to the Closing Date shall have been performed; (iii) the
delivery by the Holder of the items set forth in Section 2.2(b) of this
Agreement; (iv) the Company shall have received from the Holder the signed
lockup agreement and voting agreement as referred to in Section 5.8 below; and
(v) the Company shall have received any Required Approvals necessary to conduct
the Closing.

 

3



--------------------------------------------------------------------------------

(b) The obligations of the Holder hereunder in connection with the Closing are
subject to the satisfaction, or waiver by the Holder, of the following
conditions: (i) the accuracy in all material respects when made and on the
Closing Date of the representations and warranties of the Company contained
herein (unless as of a specific date therein); (ii) all obligations, covenants
and agreements of the Company required to be performed at or prior to the
Closing Date shall have been performed; and (iii) the delivery by the Company of
the items set forth in Section 2.2(a) of this Agreement.

2.4 Status of Original Note. Holder hereby expressly agrees that effective as of
the date of this Agreement, as first set forth above, that the maturity date of
the Original Note is hereby further extended until the date that is the Closing
Date and that the definition of the term “Maturity Date” as set forth in the
Original Note is hereby amended to be “the Closing Date as contemplated by that
certain Note Exchange Agreement dated as of December 11, 2015 between the
Company and the Holder”. Accordingly, from and after the date hereof, each
reference in the Original Note to the Original Note (or words of like import)
shall mean and be a reference to the Original Note as amended by hereby.

3. Representations, Warranties and Covenants of Holder. Holder hereby makes the
following representations and warranties to the Company, and covenants for the
benefit of the Company.

(a) Due Organization and Authorization; Binding Agreement. Holder is duly
organized and validly existing under the laws of the jurisdiction of its
organization. Holder has full right, power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby. This
Agreement has been duly and validly authorized, executed and delivered by Holder
and (assuming due authorization, execution and delivery by the Company)
constitutes the valid and binding obligation of Holder enforceable against
Holder in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, and general equitable
principles (whether considered in a proceeding in equity or at law).

(b) No Conflicts. The execution, delivery and performance of this Agreement by
the Holder and the consummation by the Holder of the transactions contemplated
hereby do not and will not: (i) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Holder is a
party or by which the Holder’s properties or assets are bound; or (ii) result in
a violation of any federal, state, local or foreign statute, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations) applicable to the Holder or by which any property or asset of the
Holder are bound or affected, except, in each case, for such conflicts,
defaults, terminations, amendments, acceleration, cancellations and violations
as would not, individually or in the aggregate, materially and adversely affect
the Holder’s ability to perform its obligations under this Agreement.

(c) Holder Status. At the time Holder was offered the New Note and Additional
Warrants, it was, and as of the date hereof it is, and on each date on which it
exercises any Additional Warrants or converts the New Note it will be either:
(i) an “accredited investor” as defined in Rule 501(a) under the Securities Act;
or (ii) a “qualified institutional buyer” as defined in Rule 144A(a) under the
Securities Act. Holder is not required to be registered as a broker-dealer under
Section 15 of the Exchange Act. Holder has sufficient knowledge and experience
in financial matters as to be capable of evaluating the risks and merits of the
transaction contemplated hereby. Holder is able to bear the economic risk of its
investment in the New Note and Additional Warrants for an indefinite period of
time, is able to afford a complete loss of such investment, and acknowledges
that no public market exists for the New Note and Additional Warrants and that
there is no assurance that a public market will ever develop for such
securities. Neither, the New Note, the Additional Warrants, nor the Underlying
Shares have been registered under the Securities Act and, therefore, cannot be
sold unless subsequently registered under the Securities Act or an exemption
from such registration is available.

 

4



--------------------------------------------------------------------------------

(d) Information. Holder has reviewed, or has had the opportunity to review, with
the assistance of professional and legal advisors of its choosing, sufficient
information (including all documents filed or furnished to the Commission by the
Company) and has had sufficient access to the Company necessary for Holder to
decide to exchange its Original Note for the New Note and Additional Warrants in
accordance with this Agreement.

(e) Certain Disqualification Events. Neither the Holder, nor any director,
executive officer, other member or officer of the Holder participating in the
transactions contemplated by this Agreement, any beneficial owner of 20% of more
of the Holder’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Holder in any capacity at the time of sale
(each a “Holder Covered Person”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (3) (provided that the foregoing exception shall not be
available hereunder with respect to Rule 506(d)(2)(iv) for any Disqualification
Event of which the Company did not know as a result of the Holder’s failure to
disclose such Disqualification Event to the Company). Holder has exercised
reasonable care to determine: (i) the identity of each person that is a Holder
Covered Person; and (ii) whether any Holder Covered Person is subject to a
Disqualification Event.

(f) Own Account. The Holder is and will be acquiring the Securities for the
Holder’s own account, for investment purposes, and not with a view to any resale
or distribution in whole or in part, in violation of the Securities Act or any
applicable securities laws; provided, however, that by making the
representations herein, the Holder does not agree to hold such Securities for
any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with federal and state securities laws
applicable to such disposition.

(g) Restricted Securities. The Holder understands that the securities purchased
hereunder, including the Underlying Shares, are “restricted securities,” as that
term is defined in the Securities Act and the rules thereunder, have not been
registered under the Securities Act, and that none of the Securities can be sold
or transferred unless they are first registered under the Securities Act and
such state and other securities laws as may be applicable or an exemption from
registration under the Securities Act is available (and then the Securities may
be sold or transferred only in compliance with such exemption and all applicable
state and other securities laws). Holder acknowledges that all certificates
representing any of the New Note, the Additional Warrants and the Underlying
Shares will bear a restrictive legend in a form as set forth below and hereby
consents to the transfer agent for the Company’s Common Stock making a notation
on its records to implement the restrictions on transfer described
herein. Holder further understands that except as provided in the Transaction
Documents: (i) the Securities have not been and are not being registered under
the Securities Act or any state securities laws, must be held indefinitely and
may not be offered for sale, sold, assigned or transferred unless:
(A) subsequently registered thereunder; (B) Holder shall have delivered to the
Company an opinion of counsel, in a generally acceptable form, to the effect
that such Securities to be sold, assigned or transferred may be sold, assigned
or transferred pursuant to an exemption from such registration; or (C) Holder
provides the Company with reasonable assurance that such Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
Securities Act (or a successor rule thereto) (collectively, “Rule 144”);
(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person (through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the Commission thereunder; and (iii) except as set forth in the
Transaction Documents, neither the Company nor any other Person is under any
obligation to register the Securities under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder.

(h) Reliance on Representations. Holder understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and Holder’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Holder set forth herein in order to determine the
availability of such exemptions and the eligibility of Holder to acquire the
Securities. The

 

5



--------------------------------------------------------------------------------

Holder undertakes to immediately notify the Company of any change in any
statement or other information relating to the Holder which takes place prior to
the Closing time. No Person has made any written or oral representations to the
Holder that: (i) any Person will resell or repurchase the New Notes, the
Additional Warrants or the Underlying Shares; (ii) that any Person will refund
all or any part of the Purchase Price; or (iii) as to the future price or value
of the shares of Common Stock of the Company.

(i) No Brokers. The Holder has not employed any broker or finder or incurred any
liability for any brokerage or investment banking fees, commissions, finders’
structuring fees, financial advisory fees or other similar fees in connection
with any of the transactions contemplated by this Agreement.

(j) No General Solicitation. The Holder acknowledges that the Securities were
not offered to the Holder by means of any form of general or public solicitation
or general advertising, or publicly disseminated advertisements or sales
literature, including: (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio; or (ii) any seminar or meeting to which the
Holder was invited by any of the foregoing means of communications.

(k) Representations Regarding Original Notes and Original Warrants. The Holder
owns and holds, beneficially and of record, the entire right, title, and
interest in and to the Original Note and Original Warrants held by it, free and
clear of any and all pledges, liens, security interests, mortgage, claims,
charges, restrictions, options, title defects or Encumbrances other than
restrictions under the Securities Act and other applicable federal and state
securities laws. Holder has not, in whole or in part, (x) assigned, transferred,
hypothecated, pledged or otherwise disposed of the Original Note or its rights
in such Original Note, or (y) given any person or entity any transfer order,
power of attorney or other authority of any nature whatsoever with respect to
such Original Note which would limit the Holder’s power to transfer the Original
Note hereunder. Holder has the sole and unencumbered right and power to transfer
and dispose of the Original Note, and such Original Note is not subject to any
agreement, arrangement or restriction with respect to the voting or transfer of
the Original Note, except for this Agreement. No additional consideration for
any purpose shall be due to Holder at Closing, with respect to the Original
Note, other than the New Note and Additional Warrants. Upon delivery of the
Original Note to the Company for cancellation (as contemplated by this
Agreement), the Company will receive good and marketable title to the Original
Note, free and clear of all pledges, liens, security interests, mortgage,
claims, charges, restrictions, options, title defects or Encumbrances. The
Original Note being surrendered by it for cancellation pursuant to this
Agreement represents all of the Original Note of the Company in which Holder
owns any legal or beneficial interest. No Event of Default (as defined in the
Original Note) has occurred under the Original Note and no Event of Default
exists or is continuing with respect to the Original Note.

(l) No Representations. No person or entity, other than the Company, has been
authorized to give any information or to make any representation on behalf of
the Company in connection with the offering of Securities, and if given or made,
such information or representations have not been relied upon by the Holder as
having been made or authorized by the Company. The only representations and
warranties made by the Company in connection with the offering of Securities are
those contained in this Agreement, and the only information made available by
the Company in connection with the offering of Securities is contained in this
Agreement.

(m) No Legal, Tax or Investment Advice. Holder understands that the tax
consequences of the transactions contemplated by this Agreement are complex, and
accordingly Holder represents and warrants that it understands that nothing in
this Agreement or any other materials presented by or on behalf of the Company
to him, her or it in connection with this Agreement and the transactions
contemplated herein, constitutes legal, tax or investment advice. Holder has
consulted such legal, tax and investment advisors as he, she or it, in his, her
or its sole discretion, has deemed necessary or appropriate in the
circumstances. Holder is not relying on the Company or any of its respective
affiliates or agents, including its counsel and accountants, for any tax advice
regarding the tax consequences of the transactions contemplated by this
Agreement.

 

6



--------------------------------------------------------------------------------

4. Representations, Warranties and Covenants of the Company. The Company
represents and warrants to the Holder, and covenants for the benefit of the
Holder, as follows:

(a) Due Organization. The Company has been duly incorporated and is validly
existing and in good standing under the laws of the state of Delaware, with full
corporate power and authority to own, lease and operate its properties and to
conduct its business as currently conducted. The Company is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, could not
have or reasonably be expected to result in: (i) a material adverse effect on
the legality, validity or enforceability of any Transaction Document; (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole; or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

(b) Due Authorization; Binding Agreement; No Conflicts. The Company has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by this Agreement and each of the other Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of this Agreement and each of the other Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Board of Directors or the Company’s stockholders in connection
herewith or therewith other than in connection with the Required Approvals. This
Agreement and each other Transaction Document to which it is a party has been
(or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof and thereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, subject to the Required Approvals and except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally; (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies; and (iii) insofar as indemnification and contribution provisions may
be limited by applicable law.

(c) Validity of New Note and Additional Warrants. The New Note issued pursuant
to this Agreement and Additional Warrants, when delivered in exchange for the
Original Note in accordance with this Agreement, will be the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, and general equitable principles (whether
considered in a proceeding in equity or at law). The Conversion Shares, when
paid for and issued in accordance with the terms of the New Note, and the
Warrant Shares, when paid for and issued in accordance with the terms of the
Additional Warrants, will be validly issued, fully paid and non-assessable, free
and clear of all liens imposed by the Company other than restrictions on
transfer provided for herein and in the Transaction Documents.

(d) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) those that have previously been obtained; (ii) the filings required
pursuant to the Exchange Act; (iii) the notice and/or application(s) to each
applicable Trading Market for the issuance and sale of the Securities and the
listing of the Conversion Shares and Warrant Shares for trading thereon in the
time and manner required thereby; (iv) the filing of Form D with the Commission
and such filings as are required to be made under applicable state securities
laws; and (v) in connection with obtaining Shareholder Approval (as defined in
Section 5.4 below) (collectively, the “Required Approvals”).

 

7



--------------------------------------------------------------------------------

5. Other Agreements.

5.1 Transfer Restrictions.

(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of a Holder, the Company may require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act. As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights and
obligations of a Holder under this Agreement.

(b) The Holders agree to the imprinting, so long as is required by this
Section 5.1, of a legend on any of the Securities substantially in the following
form:

[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

(c) Each Holder, severally and not jointly with the other Holders, agrees with
the Company that Holder will sell any Securities pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to a registration statement, they will be sold in
compliance with the plan of distribution set forth therein, and acknowledges
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 5.1 is predicated upon the Company’s
reliance upon this understanding.

5.2 Reservation and Listing of Securities. Subject to obtaining the Required
Approvals, the Company shall maintain a reserve from its duly authorized shares
of Common Stock for issuance pursuant to the Transaction Documents in an amount
no less than the Required Minimum. If, on any date, the number of authorized but
unissued (and otherwise unreserved) shares of Common Stock is less than the
Required Minimum on such date, then the Board of Directors shall use
commercially reasonable efforts to amend the Company’s certificate of
incorporation to increase the number of authorized but unissued shares of Common
Stock to at least the Required Minimum at such time, as soon as possible,
including by calling a meeting of the Company’s shareholders for such purpose.
The Company shall, if applicable: (i) in the time and manner required by the
principal Trading Market, prepare and file with such Trading Market an
additional shares listing application covering a number of shares of Common
Stock at least equal to the number of shares of Common Stock issuable upon
conversion of the New Notes and exercise of the Additional Warrants on the date
of such application; (ii) take all steps necessary to cause such shares of
Common Stock to be approved for listing or quotation on such Trading Market as
soon as possible thereafter; (iii) provide to the Holder evidence of such
listing or quotation; and (iv) maintain the listing or quotation of such Common
Stock on any date on such Trading Market or another Trading Market.

5.3 Limitations on Conversion and Exercise. Notwithstanding anything in this
Agreement or any of the other agreements and instruments executed in accordance
with this Agreement to the contrary, subject to receipt of the approval of the
Company’s stockholders, the Company shall not issue, and no Holder shall be
permitted to acquire or purchase (whether upon conversion of the New Note or
exercise of the Additional Warrants or otherwise) any shares of Common Stock if
and to the extent that the purchase and issuance of such shares of Common Stock
would cause the Company to exceed the aggregate number of shares of Common Stock
which the Company may issue or be deemed to have issued without breaching the
Company’s obligations under the applicable rules and regulations of the Nasdaq
Stock Market (including, without limitation, Nasdaq Listing Rule 5635) or such
other Trading Market on which the Company’s shares of Common Stock are then
listed or quoted for trading (the “Exchange Cap”). Accordingly, if stockholder
approval would be required under the applicable listing rules of the

 

8



--------------------------------------------------------------------------------

Nasdaq Stock Market or such other Trading Market on which the Company’s shares
of Common Stock are then listed or quoted for trading (the “Principal Market”),
then in the absence of such stockholder approval, in no event shall a Holder be
permitted to acquire shares of Common Stock in an amount greater than the
product of the Exchange Cap multiplied by a fraction, the numerator of which is
the principal amount of the New Note issued to Holder pursuant to this Agreement
on the relevant Closing Date and the denominator of which is the aggregate
principal amount of all new promissory notes issued pursuant to this Agreement
and in transactions with one or more other holders of promissory notes
exchanging such notes for new notes and additional warrants (the “Exchange Cap
Allocation”). In the event that Holder shall sell or otherwise transfer the New
Note or Additional Warrants issued hereunder, the transferee thereof shall be
allocated a pro rata portion of Holder’s Exchange Cap Allocation, and the
restrictions of the prior sentence shall apply to such transferee with respect
to the portion of the Exchange Cap Allocation allocated to such transferee.

5.4 Shareholder Approval. Solely in the event that the Company determines that
it is required in order to permit the full conversion of the New Note (including
in connection with the payment of interest thereon) or the full exercise of the
Additional Warrants issued pursuant to this Agreement into shares of Common
Stock in accordance with applicable listing rules of the Principal Market (the
“Shareholder Approval”), the Company shall hold a special meeting of
shareholders (which may also be at the annual meeting of shareholders) as soon
as reasonably practicable and in no event later than May 31, 2016, for the
purpose of obtaining Shareholder Approval, with the recommendation of the
Company’s Board of Directors that such proposal be approved, and the Company
shall solicit proxies from its shareholders in connection therewith in the same
manner as all other management proposals in such proxy statement and all
management-appointed proxyholders shall vote their proxies in favor of such
proposal. If the Company does not obtain Shareholder Approval at the first
special meeting, the Company shall call a meeting every three (3) months
thereafter to seek Shareholder Approval until the earlier of the date
Shareholder Approval is obtained or the New Notes are no longer outstanding.
Each Holder further agrees that it shall not be entitled to vote the shares of
Common Stock of the Company issuable to it pursuant to the terms of this
Agreement, including pursuant to the conversion of the New Note or exercise of
any Additional Warrants, at any meeting of the Company’s stockholders convened
to vote on a proposal to enable the Company to issue the Underlying Shares in
excess of 15.1% of the issued and outstanding Common Stock of the Company.

5.5 Fees and Expenses. Each party hereto shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.

5.6 Waiver of Interest. The Holder hereby irrevocably waives any and all claims,
demands, suits, actions, causes of action and rights whatsoever at law or in
equity, now existing or arising relating to any accrued and unpaid interest on
the Original Note or any other agreement between the parties. The Holder hereby
acknowledges and agrees that it shall not commence or prosecute in any way, or
cause to be commenced or prosecuted, any action in any court relating to such
accrued and unpaid interest.

5.7 Piggyback Registration Rights. Holder and the Company agree that the Holder
shall be entitled to the registration rights with respect to the Underlying
Shares as set forth in this Section 5.7.

(a) Definition of Registrable Securities. As used in this Section 5.7, the term
“Registrable Security” means, as of any date of determination, (a) all of the
shares of Common Stock then issued and issuable upon conversion in full of the
New Notes (assuming on such date the New Note is converted in full without
regard to any conversion limitations therein), (b) all Warrant Shares then
issued and issuable upon exercise of the Additional Warrants (assuming on such
date the Additional Warrants are exercised in full without regard to any
exercise limitations therein), (c) any additional shares of Common Stock issued
and issuable in connection with any anti-dilution provisions in the New Notes or
the Additional Warrants (in each case, without giving effect to any limitations
on conversion set forth in the New Notes or limitations on exercise set forth in
the Additional Warrants), and (d) any securities issued or then issuable upon
any stock split, dividend or other distribution, recapitalization or similar
event with respect to the foregoing; provided, however, that any such
Registrable Securities shall cease to be Registrable Securities (and the Company
shall not be required to maintain the effectiveness of any, or file another,
registration statement hereunder with respect thereto) for so long as (i) a
registration statement with respect to the sale of such Registrable Securities
is declared effective by the Commission under the Securities Act and such

 

9



--------------------------------------------------------------------------------

Registrable Securities have been disposed of by the Holder in accordance with
such effective registration statement, (ii) such Registrable Securities have
been previously sold in accordance with Rule 144, or (iii) such securities
become eligible for resale without volume or manner-of-sale restrictions and
without current public information pursuant to Rule 144 as set forth in a
written opinion letter to such effect, addressed, delivered and acceptable to
the Company’s transfer agent and the affected Holders (assuming that such
securities and any securities issuable upon exercise, conversion or exchange of
which, or as a dividend upon which, such securities were issued or are issuable,
were at no time held by any Affiliate of the Company, and all Warrants are
exercisable by “cashless exercise” as provided in each of the Warrants, as
reasonably determined by the Company, upon the advice of counsel to the
Company). The term “Registrable Securities” means any and all of the securities
falling within the foregoing definition of “Registrable Security.”

(b) Piggyback Registration Rights. As used herein, a “Registration Statement”
shall mean any registration statement filed by the Company with the Commission
under the Securities Act at any time or from time to time commencing on a date
within one year that any Underlying Shares may be issuable to the Holder and
while any Registrable Securities remain outstanding; provided, however, that a
Registration Statement for the purposes hereof shall not include: (A) any
registration statement (or amendment thereto) filed by the Company which has not
been declared effective on or before the date hereof; (B) any registration
statement on Form S-3 (or any successor form) filed by the Company for the
purpose of effecting offers and sales of securities on a continuous or delayed
basis pursuant to Rule 415(a)(ix) or (x) under the Securities Act; (C) a
registration relating to employee benefit plans (whether effected on Form S-8 or
its successor); or (D) a registration effected on Form S 4 (or its successor).
If at any time or from time to time while any Registrable Securities remain
outstanding, the Company shall determine to register or shall be required to
register any of its Common Stock, whether or not for its own account, the
Company shall:

(i) provide to each Holder written notice thereof at least seven (7) days prior
to the filing of the Registration Statement by the Company in connection with
such registration;

(ii) include in such registration, and in any underwriting involved therein, all
those Registrable Securities specified in a written request by each Holder
received by the Company within five (5) days after the Company mails the written
notice referred to above. The Company may withdraw the registration at any time.
If a registration covered by this Section 5.7 is an underwritten registration on
behalf of the Company, and the underwriters advise the Company in writing that
in their opinion the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering without
adversely affecting the marketability of the offering, the Company shall include
in such registration: (1) first, the securities the Company proposes to sell,
(2) second, the Registrable Securities and other securities requested to be
included in such registration, pro rata among the selling Holders and any other
selling security holders on the basis of the number of Registrable Securities
owned by each such Holder and other selling security holders. The Holders’ right
to have Registrable Securities included in the first registration statement
filed by the Company may be deferred to the second registration statement filed
by the Company, which deferral may be continued to the third or subsequent
registration statement so long as the registration statements are pursuant to
underwritten offerings and the underwriter determines in good faith that
marketing factors require exclusion of some or all of the Registrable Securities
held by the Holders, but such deferral shall be only to the extent of such
required exclusion as determined by the underwriter; and

(iii) if the registration is an underwritten registration, each Holder of
Registrable Securities shall enter into an underwriting agreement in customary
form with the underwriter and provide such information regarding Holder that the
underwriter shall reasonably request in connection with the preparation of the
prospectus describing such offering, including completion of FINRA
Questionnaires.

(c) Covenants with Respect to Registration. In connection with the registration
in which the Registrable Securities are included, the Company and Holder
covenant and agree as follows:

(i) The foregoing registration rights shall be contingent on the Holders
furnishing the Company with such appropriate information as the Company shall
reasonably request, including (A) such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of the
Registrable Securities held by it, as shall be reasonably required to effect the
registration of such Registrable

 

10



--------------------------------------------------------------------------------

Securities and shall execute such documents in connection with such registration
as the Company may reasonably request. At least seven days prior to the first
anticipated filing date of any Registration Statement, the Company shall notify
each Holder of the information the Company requires from such Holder if such
Holder elects to have any of the Registrable Securities included in the
Registration Statement. A Holder shall provide such information to the Company
at least two (2) Business Days prior to the first anticipated filing date of
such Registration Statement if it elects to have any of the Registrable
Securities included in the Registration Statement. Each Holder agrees to furnish
to the Company a completed selling security holder questionnaire (a
“Questionnaire”) in the form provided to it by the Company not less than two
Business Days prior to the filing date of such Registration Statement. The
Company shall not be required to include the Registrable Securities of a Holder
in a Registration Statement and shall not be required to pay any damages to such
Holder who fails to furnish to the Company a fully completed Questionnaire at
least two Business Days prior to the filing date. The Company may require each
selling Holder to furnish to the Company a certified statement as to the number
of shares of Common Stock beneficially owned by it and, if required by the
Commission, the natural persons thereof that have voting and dispositive control
over its shares of Common Stock.

(ii) Each Holder, by its acceptance of the Registrable Securities agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Holder has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement. Each Holder
agrees that, upon receipt of any notice from the Company that it must suspend
sales of Common Stock pursuant to the Registration Statement, it will
immediately discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities, until the Holder is
advised by the Company that such dispositions may again be made.

(iii) Each Holder covenants and agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it in connection
with sales of Registrable Securities pursuant to a Registration Statement.

(iv) The Company shall indemnify each Holder of Registrable Securities to be
sold pursuant to the registration statement and each person, if any, who
controls such Holder within the meaning of Section 15 of the Securities Act or
Section 20(a) of the Exchange Act, against all loss, claim, damage, expense or
liability (including reasonable expenses reasonably incurred in investigating,
preparing or defending against any claim) to which any of them may become
subject under the Securities Act, the Exchange Act or otherwise, arising from
such registration statement, except to the extent arising under paragraph
(v) below.

(v) Each Holder owning Registrable Securities to be sold pursuant to a
registration statement, and their successors and assigns, shall severally, and
not jointly, indemnify the Company, its officers and directors and any
underwriter, and each person, if any, who controls the Company or such
underwriter within the meaning of Section 15 of the Act or Section 20(a) of the
Exchange Act, against all loss, claim, damage or reasonable expense or liability
(including expenses reasonably incurred in investigating, preparing or defending
against any claim) to which they may become subject under the Securities Act,
the Exchange Act or otherwise, arising (A) from information furnished by or on
behalf of such Holder, or their successors or assigns, for inclusion in such
registration statement, or (B) as a result of use by the Holder of a
registration statement that the Holder was advised to discontinue.

5.8 Execution of Voting and Lockup Agreements. Holder agrees to execute and
deliver to the Company (i) a voting agreement relating to the shares of capital
stock of the Company and (ii) a lockup agreement which restricts (A) the
exercise and conversion of derivative securities issued by the Company and owned
by Holder and (B) the resale of shares of capital stock issued by the Company
and owned by Holder, each as shall be in a form substantially similar in all
material respects to the forms of lock up agreement and voting agreement
attached to this Agreement as Exhibits C and D, respectively.

6. Miscellaneous.

6.1 Governing Law; Consent to Jurisdiction This Agreement shall be governed by
and interpreted in accordance with the laws of the State of New York without
giving effect conflicts of law principles that would result in the application
of the substantive laws of another jurisdiction. Each of the parties consents to
the exclusive

 

11



--------------------------------------------------------------------------------

jurisdiction of the federal court in the Southern District of New York, New York
in connection with any dispute arising under this Agreement and hereby waives,
to the maximum extent permitted by law, any objection, including any objection
based on forum non conveniens, to the bringing of any such proceeding in such
jurisdictions. EACH PARTY WAIVES ITS RIGHT TO A TRIAL BY JURY. Each party to
this Agreement irrevocably consents to the service of process in any such
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to such party at its address set forth herein. Nothing herein
shall affect the right of any party to serve process in any other manner
permitted by law.

6.2 Confidentiality. The Holder acknowledges and agrees that the existence of
this Agreement and the information contained herein and in the Exhibits hereto
(collectively, “Confidential Information”) is of a confidential nature and shall
not, without the prior written consent of the Company, be disclosed by the
Holder to any person or entity, other than the Holder’s personal financial and
legal advisors for the sole purpose of evaluating an investment in the Company,
and that it shall not, without the prior written consent of the Company,
directly or indirectly, make any statements, public announcements or release to
trade publications or the press with respect to the subject matter of this
Agreement. Notwithstanding the foregoing, the Holder may use or disclose
Confidential Information to the extent the Holder is required by law to disclose
such Confidential Information, provided, however, that prior to any such
required disclosure, Holder shall give the Company reasonable advance notice of
any such disclosure and shall cooperate with the Company in protecting against
any such disclosure and/or obtaining a protective order narrowing the scope of
such disclosure and/or use of the Confidential Information. The Holder further
acknowledges and agrees that the information contained herein and in the other
documents relating to this transaction may be regarded as material non-public
information under United States federal securities laws, and that United States
federal securities laws prohibit any person who has received material non-public
information relating to the Company from purchasing or selling securities of the
Company, or from communicating such information to any person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell securities of the Company. Accordingly, until such time as
any such non-public information has been adequately disseminated to the public,
the Holder shall not purchase or sell any securities of the Company, or
communicate such information to any other person.

6.3 Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and/or contemporaneous oral or written proposals or
agreements relating thereto all of which are merged herein. This Agreement may
not be amended or any provision hereof waived in whole or in part, except by a
written amendment signed by all of the parties hereto.

6.4 Counterparts. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

6.5 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto at or prior to 5:30 p.m. (New York
City time) on a Trading Day; (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day; (c) the second (2nd) Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service; or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

6.6 Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.

 

12



--------------------------------------------------------------------------------

6.7 Specific Performance; Enforcement. Each of the parties hereto recognizes and
acknowledges that a breach by it of any covenants or agreements contained in
this Agreement will cause the other party to sustain damages for which it would
not have an adequate remedy at law for money damages, and therefore, each of the
parties hereto agrees that in the event of any such breach the aggrieved party
shall be entitled to the remedy of specific performance of such covenants and
agreements and injunctive and other equitable relief in addition to any other
remedy to which it may be entitled at law or in equity. The parties agree that
they shall be entitled to enforce specifically the terms and provisions of this
Agreement in addition to any other remedy to which they may entitled at law or
in equity.

6.8 Usury. To the extent it may lawfully do so, the Company hereby agrees not to
insist upon or plead or in any manner whatsoever claim, and will resist any and
all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by Holder in order to enforce
any right or remedy under any Transaction Document. Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Transaction
Documents is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to the Transaction Documents
from the effective date thereof forward, unless such application is precluded by
applicable law. If under any circumstances whatsoever, interest in excess of the
Maximum Rate is paid by the Company to Holder with respect to indebtedness
evidenced by the Transaction Documents, such excess shall be applied by Holder
to the unpaid principal balance of any such indebtedness or be refunded to the
Company, the manner of handling such excess to be at Holder’s election.

6.9 Independent Nature of Holders’ Obligations and Rights. The obligations of
Holder under any Transaction Document are several and not joint with the
obligations of any other Holder, and no Holder shall be responsible in any way
for the performance or non-performance of the obligations of any other Holder
under any Transaction Document. Nothing contained herein or in any other
Transaction Document, and no action taken by any Holder pursuant hereto or
thereto, shall be deemed to constitute the Holders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Holders are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by the Transaction
Documents. Holder shall be entitled to independently protect and enforce its
rights, including, without limitation, the rights arising out of this Agreement
or out of the other Transaction Documents, and it shall not be necessary for any
other Holder to be joined as an additional party in any proceeding for such
purpose. Holder has been represented by its own separate legal counsel in its
review and negotiation of the Transaction Documents.

6.10 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.

6.11 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.

 

13



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and each Holder has caused this Agreement to be
executed on its behalf as of the date first written above.

 

AUTHENTIDATE HOLDING CORP.     

Address for Notice:

Connell Corporate Center

300 Connell Drive, 5th Floor

Berkeley Heights, NJ 07922

Attn: President

 

     Fax:

Name: Ian C. Bonnet

Title: President and Chief Executive Officer

    

 

15



--------------------------------------------------------------------------------

[HOLDER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Note Exchange Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Holder:  

VER 83, LLC

 

Signature of Authorized Signatory of Holder:  

 

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

 

Email Address of Authorized Signatory:  

 

 

Facsimile Number of Authorized Signatory:  

 

 

Address for Notices to Holder:  

 

 

 

 

   

 

   

 

  Address for Delivery of certificated Securities for Holder (if not same as
address for notices):  

 

   

 

   

 

    EIN Number:                                                                 

Principal amount of Secured Note to be Issued at Closing: $950,000

Principal Amount of Original Notes Owned by Holder and Issue Date:

1. Prior Note issued February 17, 2015 in the Principal Amount of $950,000

 

16



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NEW NOTE

 

17



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ADDITIONAL WARRANT

 

18



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF LOCKUP AGREEMENT

December     , 2015

Authentidate Holding Corp.

Connell Corporate Center

300 Connell Drive, 5th Floor

Berkeley Heights, NJ 07922

Attn: Ian C. Bonnet, Chief Executive Officer

Dear Mr. Bonnet:

 

  Re: Lockup Agreement of [                                         ]

The undersigned is the owner (“Securityholder”) of the various securities of
Authentidate Holding Corp. (the “Company”) as set forth on Schedule A to this
letter agreement (the “Agreement”).

Securityholder understands that the Company is proposing to enter into a
transaction with Peachstate Health Management LLC, (d/b/a AEON Clinical
Laboratories) a limited liability company formed under the laws of the state of
Georgia (“Target”), which provides for the acquisition by the Company (the
“Transaction”) of all of the outstanding membership interests of Target by the
Company such that following the closing of the Transaction, Target will be a
wholly-owned subsidiary of the Company. The Transaction is proposed to be
accomplished in several steps and the Company intends to enter into a definitive
transaction agreement with Target to evidence the terms and conditions of the
Transaction (the “Transaction Agreement”). The undersigned Securityholder
further understands that it is a condition to the closing of the Transaction
that it enters into this Agreement with the Company.

The undersigned Securityholder hereby represents that the Securityholder is the
sole holder (either of record or beneficially) of one or more of the following
securities issued by the Company, all as described on Schedule A: shares of
common stock (the “Common Stock”); shares of convertible preferred stock of the
Company (the “Preferred Stock”); Restricted Stock Units (the “RSUs”); Common
Stock Purchase Warrants (the “Warrants”); and certain stock options which have
expiration dates subsequent to the “Measurement Date” (as defined below) (the
“Options”).

The shares of Common Stock, shares of Preferred Stock, shares of Common Stock
which may be issued upon the conversion of the Preferred Stock, and shares of
Common Stock which may be issued upon the vesting of the RSUs may be
collectively referred to herein as “Capital Stock”. The undersigned further
agrees that the term “Capital Stock” shall also include any shares of Common
Stock which may be acquired by the undersigned subsequent to the date of this
Agreement, including shares of Common Stock which may be issued in payment of
dividends on shares of Preferred Stock. The Warrants and Options may be referred
to herein as the “Derivative Securities”. For purposes of clarity, the term
“Derivative Securities” shall not include shares of Preferred Stock. In
addition, shares of Common Stock which may be issued upon the conversion or
exercise of any of the Derivative Securities may be referred to herein as the
“Underlying Shares”. The Derivative Securities, Underlying Shares and the
Capital Stock may be referred to herein as the “Covered Securities”. Further, as
used in this Agreement, the phrase “Measurement Date” means the date that is the
three (3) year anniversary of the date of the initial closing

 

1



--------------------------------------------------------------------------------

as contemplated by the Transaction Agreement; provided that if the Certificate
of Amendment (as defined below) is filed with the Delaware Secretary of State,
the Measurement Date will thereafter be the first to occur of such three year
anniversary and the Expiration Date, as defined therein.

 

  1. Restrictions on Exercise or Conversion of Derivative Securities

(a) In connection with the Transaction, the Securityholder hereby agrees that
effective as of the date of this Agreement (the “Effective Date”) and through
the occurrence of the Permitted Conversion/Exercise Event (as defined below),
none of the Derivative Securities owned by it shall be convertible or
exercisable in any manner and the Securityholder shall have no right to convert
or exercise such Derivative Securities unless and until the occurrence of the
Permitted Conversion/Exercise Event. Accordingly, from and after the Effective
Date and until the Permitted Conversion/Exercise Event has occurred, the
undersigned Securityholder agrees that any attempt to convert or exercise any of
the Derivative Securities shall be null and void. In addition, notwithstanding
anything in any of the certificates or agreements evidencing any of the
Derivative Securities to the contrary, during the period from the Effective Date
through the occurrence of the Permitted Conversion/Exercise Event, the Company
shall not be obligated to reserve any shares of Common Stock from its authorized
shares of Common Stock for issuance upon the conversion or exercise of the
Derivative Securities.

(b) As used herein, the “Permitted Conversion/Exercise Event” shall mean the
first to occur of (A) the termination of the Transaction Agreement in accordance
with its terms or (B) at 12:01 a.m. (Eastern Time) on the Measurement Date.

(c) Notwithstanding the foregoing, however, the Company agrees that the
restrictions set forth in Section 1(a) of this Agreement may terminate prior to
the occurrence of the Permitted Conversion/Exercise Event solely with respect to
Derivative Securities upon the determination of the board of directors of the
Company to waive such restrictions; provided, however, that the consent of a
majority of the Series E Directors then serving on the board of directors of the
Company (or if there are less than three (3) Series E Directors serving in such
capacity at the time of the determination, then all of the Series E Directors
must vote in favor of such determination) must be obtained as part of the
consent of the board of directors to waive the restrictions set forth in
Section 1(a) of this Agreement. As used in this Agreement, the term “Series E
Directors” shall have the meaning ascribed to it in that certain Certificate of
Designation of Series E Convertible Preferred Stock, as shall be adopted by the
Company pursuant to the Transaction Agreement.

 

  2. Transferability Restrictions

(a) During the period commencing on the Effective Date and ending at 12:01 a.m.
(Eastern Time) on the earliest of (A) the Measurement Date, (B) the termination
of the Transaction Agreement in accordance with its terms, or (C) any earlier
termination of this Agreement, unless sooner waived by the board of directors of
the Company (such period referred to herein as the “Lock-Up Period”), the
undersigned Securityholder will not, directly or indirectly, through an
“affiliate”, “associate” (as such terms are defined in the General Rules and
Regulations under the Securities Act of 1933, as amended (the “Securities
Act”)), a family member or otherwise, offer, pledge, hypothecate, announce the
intention to sell, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase or otherwise dispose of, or transfer or grant any rights
with respect thereto in any manner (collectively, a “Transfer”), any of the
Covered Securities (i) to any Person who is the beneficial or record owner of
5.0% or more of the Company’s Common Stock or (ii) to any Person who, to the
best of the undersigned Securityholder’s knowledge, may become a beneficial
owner of 5.0% or more of the Company’s Common Stock as a result of such
transaction. The undersigned agrees that prior to any proposed Transfer of a
Covered Security, the undersigned Securityholder will

 

2



--------------------------------------------------------------------------------

send notice to the Company of the proposed Transfer which sets forth the number
of Covered Securities to be Transferred and the identity of the transferee (if
known), and the undersigned Securityholder will not Transfer any Covered
Security without the prior written consent (which may be provided via e-mail) of
the Chief Executive Officer of the Company (or his designee), which consent
shall not be withheld unless such Transfer would be reasonably likely to result
in a material adverse effect on the Company; provided; further, that the Company
will use its best efforts to cause the Chief Executive Officer of the Company
(or his designee) to respond to the Securityholder no later than 48 hours after
the Company receives notice of the proposed Transfer. Further, the undersigned
Securityholder will not, during the Lock-Up Period, enter into any swap or any
other agreement or any transaction that transfers, in whole or part, directly or
indirectly, the economic consequence of the ownership of the Covered Securities
without the prior written consent of the Chief Executive Officer of the Company
(or his designee), as determined in good faith, to be received in accordance
with the provisions of the immediately preceding sentence.

(b) Notwithstanding the foregoing, however, such Covered Securities may be sold
or otherwise transferred in a private transaction to an affiliate of the
Securityholder during the Lock-Up Period so long as the acquirer of the Covered
Securities by written agreement with the Company entered into at the time of the
transfer and delivered to the Company prior to the consummation of such
transaction, agrees to be bound by the terms of this Agreement.

(c) As used in this Agreement, a “Person” shall mean and include an individual,
a partnership, a corporation (including a business trust), a joint stock
company, a limited liability company, an unincorporated association, a joint
venture or other entity or a governmental authority. Further, in order to
determine the beneficial ownership of a proposed buyer of Covered Securities,
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.

 

  3. Other Agreements

(a) In consideration of the agreement by the Securityholder to the restrictions
against exercisability, conversion and transfer as set forth herein, the Company
hereby agrees that the relevant section of each of the Warrants held by the
undersigned Securityholder is hereby amended to modify the definition of the
term “Expiration Date” such that from and after the effective date of this
Agreement, the term “Expiration Date” shall be such date that is the three
(3) year anniversary date of the current expiration date of each such Warrant;
provided that the provisions of this Section will not apply to any Warrant that
has an Expiration Date after January 1, 2022 immediately prior to the Effective
Date. The specific Expiration Date of each Warrant that is subject to this
Agreement shall be set forth on Schedule B to this Agreement.

(b) The undersigned Securityholder hereby agrees to the imprinting of a legend
on any of the certificates or agreements evidencing the Covered Securities held
by it summarizing the restrictions agreed to by it pursuant to this Agreement.

(c) Following the consummation of the initial closing of the Transaction in
accordance with the Transaction Agreement, a Securityholder that was an
affiliate of the Company (as defined in Rule 405 promulgated under the
Securities Act of 1933, as amended) prior to such initial closing but that is no
longer an affiliate of the Company following the initial closing and has not
been an affiliate for at least 90 days (as determined by the board of directors
of the Company) may request that the Company instruct its stock transfer agent
to remove all legends on the securities issued by the Company and held by the
Securityholder for at least one (1) year that were placed on such securities
solely because Securityholder may have previously been an affiliate of the
Company. Unless the board of directors otherwise determines, following such a
request and upon the delivery by the Securityholder of all certificates,

 

3



--------------------------------------------------------------------------------

certifications and other documents requested by the Company, the Company shall
instruct its stock transfer agent to remove all legends placed on the Company
securities held by the Securityholder solely because of its former status as an
affiliate of the Company.

(d) At the meeting of the stockholders of the Company to be convened pursuant to
the Transaction Agreement, the Company hereby agrees to use commercially
reasonable best efforts to seek the approval of its stockholders of an amendment
to its certificate of incorporation (the “Certificate of Amendment”) to restrict
the ability of a person who is not, as of the date hereof, an owner of more than
4.99% of the outstanding shares of the Buyer’s Common Stock from becoming an
owner of more than 4.99% of the outstanding shares of the Buyer’s Common Stock
until the occurrence of the Permitted Conversion/Exercise Event. The Company
further agrees that if the stockholders of the Company approve the foregoing
amendment to the Company’s certificate of incorporation, then upon the filing by
the Company of the appropriate Certificate of Amendment to the Certificate of
Incorporation with the Secretary of State of the State of Delaware, the transfer
restrictions set forth in Section 2(a) of this Agreement, solely with respect to
shares of Common Stock now held or subsequently acquired by the undersigned,
shall immediately terminate without any further action on the part of the
Company or any Securityholder.

 

  4. Representations of the Securityholder

(a) The undersigned Securityholder hereby represents that it is the owner of
record or beneficially, of all of the Covered Securities, free and clear of any
liens, claims and encumbrances, that the Covered Securities have not been
assigned, pledged or otherwise transferred, nor has the Undersigned granted or
sold to any other person any interest in, option on or any other right of any
type or nature, to the Covered Securities.

(b) The undersigned Securityholder acknowledges and understands that unless and
until the Permitted Conversion/Exercise Event occurs, the Securityholder will be
unable to convert or exercise the Derivative Securities, except as expressly
provided for in this Agreement. It is further agreed and acknowledged that upon
the occurrence of the Permitted Conversion/Exercise Event, the restrictions set
forth in Section 1 of this Agreement shall automatically expire without any
further action on the part of either the Company or the Securityholder.

(c) The undersigned Securityholder (i) is an investor familiar with the business
of the Company, (ii) has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of this investment
decision and make an informed decision, (iii) has the ability to bear the
economic risks of this decision, (iv) has had an opportunity to ask such
questions and make such inquiries concerning the Company and has received such
information regarding the Company, its business, its financial condition and its
prospects as the Securityholder has determined to be necessary, and (v) is an
“accredited investor” as that term is defined under Rule 501(a) under Regulation
D under the Securities Act (the provisions of which are known to the
Securityholder).

(d) The undersigned Securityholder further represents that it has the full
right, power, legal capacity and authority to enter into this agreement and to
complete the transactions herein contemplated and that this agreement
constitutes a valid and binding obligation of the Securityholder, and is
enforceable against the undersigned Securityholder in accordance with its terms.

 

  5. Confidentiality

THIS AGREEMENT MAY BE DEEMED TO CONSTITUTE MATERIAL NON-PUBLIC INFORMATION OF
THE COMPANY. SECURITIES LAWS RESTRICT ANY PERSON WHO HAS

 

4



--------------------------------------------------------------------------------

MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY (INCLUDING THE MATTERS
WHICH ARE THE SUBJECT OF THIS AGREEMENT) FROM PURCHASING OR SELLING SECURITIES
OF THE COMPANY OR FROM COMMUNICATING SUCH INFORMATION TO ANY OTHER PERSON. THE
SECURITYHOLDER (BY ACCEPTANCE OF THIS AGREEMENT) AGREES THAT IT SHALL NOT
PURCHASE OR SELL SECURITIES OF THE COMPANY WITH THE KNOWLEDGE OF THE MATTERS
DESCRIBED IN THIS AGREEMENT UNTIL SUCH TIME AS THE MATTERS DESCRIBED IN THIS
AGREEMENT ARE PUBLICLY DISCLOSED BY THE COMPANY OR ARE OF NO FORCE OR EFFECT.

THE SECURITYHOLDER (BY RECEIPT OF THIS AGREEMENT) AGREES TO KEEP THE COMPANY’S
CONFIDENTIAL INFORMATION (INCLUDING THE INFORMATION CONTAINED HEREIN) STRICTLY
CONFIDENTIAL AND NOT TO DISCLOSE SUCH CONFIDENTIAL INFORMATION (INCLUDING THE
EXISTENCE OR CONTENTS OF THIS AGREEMENT) TO ANYONE OTHER THAN ITS ADVISORS,
INCLUDING COUNSEL AND ACCOUNTANTS, FOR THE SOLE PURPOSE OF EVALUATING THE
MATTERS DESCRIBED HEREIN; PROVIDED THAT THE SECURITYHOLDER MAY DISCLOSE SUCH
CONFIDENTIAL INFORMATION TO ITS PARTNERS (PROVIDED, SUCH RECIPIENT IS SUBJECT TO
APPROPRIATE CONFIDENTIALITY RESTRICTIONS SUBSTANTIALLY SIMILAR IN ALL MATERIAL
RESPECTS TO THE CONFIDENTIALTY REQUIREMENTS SET FORTH HEREIN), IN FILINGS UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED OR AS OTHERWISE REQUIRED BY
APPLICABLE SECURITIES LAWS. THE SECURITYHOLDER AGREES TO USE THE INFORMATION
CONTAINED HEREIN ONLY FOR THE PURPOSE OF EVALUATION THE MATTERS DESCRIBED IN
THIS AGREEMENT AND FOR NO OTHER PURPOSE. ACCORDINGLY, THE SECURITYHOLDER AGREES
NOT TO PURCHASE, SELL, HYPOTHECATE, PLEDGE OR HEDGE ANY SECURITIES OF THE
COMPANY UNTIL SUCH TIME AS THE MATTERS DESCRIBED IN THIS AGREEMENT ARE PUBLICLY
DISCLOSED BY THE COMPANY (WHICH THE COMPANY AGREES TO DO BEFORE OR PROMPTLY
AFTER THE INITIAL CLOSING) OR OF NO FORCE OR EFFECT.

 

  6. General Matters

(a) The undersigned Securityholder hereby agrees that the arrangements and
restrictions set forth herein shall not give rise to any breach by the Company
of the Company’s obligations under any of the Covered Securities held by it.

(b) This Agreement may be signed in counterparts and shall become effective as
if executed in a single, complete document upon its execution by the parties.
Facsimile signatures of the undersigned parties will have the same force and
effect as original signatures. This Agreement contains the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all prior arrangements and understandings between the parties, either written or
oral, with respect to its subject matter. The provisions of this Agreement shall
not be waived, modified, amended, altered or supplemented, in whole or in part,
except by a writing signed by all the parties hereto. The failure or neglect of
the Company to insist, in any one or more instances, upon the strict performance
of any of the terms or conditions of this Agreement, or its waiver of strict
performance of any of the terms or conditions of this Agreement, shall not be
construed as a waiver or relinquishment in the future of such term or condition,
but the same shall continue in full force and effect.

(c) Notwithstanding any other provision of this Agreement, this Agreement will
not become effective unless prior to, contemporaneously herewith, or within
thirty (30) days following the date hereof, agreements that are in form and
substance substantially similar in all material respects to this Agreement
(“Substantially Identical Agreements” and together with this Agreement “Lockup

 

5



--------------------------------------------------------------------------------

Agreements”) have been signed by all Persons set forth on Schedule C to this
Agreement which such Persons constitute: (i) all the executive officers and
directors of the Company as of the date hereof, (ii) each holder of 5% or more
of the outstanding Common Stock of the Company determined in the same manner as
is used for determining whether a holder is subject to Section 13(d) under the
Securities Exchange Act of 1934, as amended (“5% Holder”), and (iii) each
Person, to the actual knowledge of the Company, which would currently be a 5%
Holder if all Derivative Securities held by it were currently exercisable or
convertible (“Other 5% Holder”) without regard to any beneficial ownership
limitations or other restrictions on exercise or conversion set forth in the
certificates representing such Derivative Securities held by it. Schedule C
lists all Persons described in clauses (i) through (iii) above that are
requested to execute the Lockup Agreements pursuant to this Section. The term
“Signing Holders” will mean all persons and entities who have signed Lockup
Agreements, including the Securityholder under this Agreement, and the term
“Diluted Holdings” shall mean all shares of Common Stock held by a holder,
together with all shares of Common Stock issuable upon exercise or conversion of
all Preferred Stock, Derivative Securities and other securities held by such
holder which are convertible into or exercisable for shares of Common Stock of
the Company.

(d) Notwithstanding any other provision of this Agreement, (i) prior to the date
that the Company files with the Secretary of State of the State of Delaware the
Certificate of Amendment, the Company will not terminate, release, waive or
otherwise modify the restrictions of Section 2(a) of this Agreement on any
shares of Capital Stock for any Signing Holder unless the same is offered to all
Signing Holders, determined on a pro rata basis, in proportion to the Diluted
Holdings of the requesting Signing Holder which the Company agrees to release to
all the Diluted Holdings of the requesting Signing Holder immediately prior to
such release; in each case subject to a Lockup Agreement; (ii) the Company will
not terminate, release, waive or otherwise modify the provisions of paragraph
1(a) with respect to Derivative Securities held by any Signing Holder, unless
the same is offered to all Signing Holders with respect to the Derivative
Securities held by the Signing Holders on a pro rata basis, in proportion to the
Derivative Securities of the requesting Signing Holder which the Company agrees
to release to all the Derivative Securities of the requesting Signing Holder
immediately prior to such release; in each case subject to a Lockup Agreement;
and (iii) the Company will not give its consent to any Transfer requested by a
Signing Holder under paragraph 2(a) above if the Transfer could adversely affect
any other Signing Holder’s ability to obtain the Company’s consent of a similar
Transfer of the Selling Percentage (as defined below) of its Diluted Holdings
unless all Signing Holders are notified and permitted to sell their pro rata
percentage of their Diluted Holdings (as determined in accordance with clause
(i) of this Section 6(d)). The term “Selling Percentage” means the percentage
that the number of shares of Covered Securities that a Signing Holder may
Transfer as determined in accordance with clause (i) of this Section 6(d).

The Company agrees that in order to best ensure the fair and reasonable exercise
of rights pursuant to this Section 6(d) by the Signing Holders, the Company
shall, upon its receipt by a requesting Signing Holder of any request to
Transfer Covered Securities or to take any action otherwise contemplated in this
Section 6(d), the Company shall promptly notify the other Signing Holders of the
request submitted to the Company and shall advise such other Signing Holders of
their rights hereunder. In the event that following such notice, the Company
determines that to permit Signing Holders to exercise their rights hereunder
would adversely affect the Company or the other Signing Holders, then the
Company shall have the authority to (i) deny any requested Transfers of Capital
Stock or conversions or exercises of Derivative Securities or
(ii) proportionally reduce, as determined in the first paragraph of this
Section 6(d), the number of Covered Securities that the Signing Holders may
Transfer or the number of Derivative Securities that the Signing Holders may
convert or exercise, as the case may be. For the purpose of clarity, to the
extent a Signing Holder wishes to Transfer Covered Securities or convert or
exercise Derivative Securities, such action must be taken within 30 days of the
date that the Company notifies the Signing Holders of the extent to which such
action may be taken pursuant to this Section 6(d), following which, the right of
a Signing Holder to Transfer such Covered Securities or convert or exercise such
Derivative Securities shall expire unless it subsequently requests another
opportunity to take such action.

 

6



--------------------------------------------------------------------------------

(e) This Agreement and all acts and transactions pursuant hereto and the rights
and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of Delaware, without giving
effect to principles of conflicts of law. The undersigned parties hereby
irrevocably submit to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan, New York for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waive, and agree not to assert in any suit, action or proceeding, any claim that
it is not personally subject to the jurisdiction of any such court, that such
suit, action or proceeding is brought in an inconvenient forum or that the venue
of such suit, action or proceeding is improper.

(f) The undersigned Securityholder is not entitled to cancel, terminate or
revoke this Agreement and it shall survive the death or disability of the
Securityholder and shall be binding upon his/her/its heirs, executors,
administrators, successors, legal representatives, and permitted assigns.

(g) The Securityholder acknowledges and agrees that the Company’s remedy at law
for a breach or threatened breach of any of the provisions of this Agreement
would be inadequate and, in recognition of this fact, in the event of a breach
or threatened breach by the Securityholder of any of the provisions of this
Agreement it is agreed that, in addition to its remedy at law, the Company shall
be entitled, without posting any bond, to equitable relief in the form of
specific performance, temporary restraining order, temporary or permanent
injunction or any other equitable remedy which may then be available. Nothing
herein contained shall be construed as prohibiting the Company from pursuing any
other remedies available to it for such breach or threatened breach.

(h) The Securityholder has been advised and had the opportunity to consult with
an attorney or other advisor prior to executing this agreement. The
Securityholder understands, confirms and agrees that neither counsel to the
Company (Becker & Poliakoff LLP) nor counsel to Target (Troutman & Sanders LLP)
has acted or is acting as counsel to the Securityholder and that the
Securityholder has not relied upon any legal advice except as provided by its
own counsel. The Securityholder represents and warrants that it has duly
authorized its representative to execute this agreement on its behalf.

Remainder of page intentionally left blank; signature page follows.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this agreement to be duly executed
as of the date first set forth above.

 

SECURITYHOLDER:

 

Signature   Print Name:  

 

 

Agreed to and accepted: Authentidate Holding Corp.

 

By: Ian C. Bonnet Title: Chief Executive Officer

 

8



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF VOTING AGREEMENT